As filed with the Securities and Exchange Commission on December 28, 2007. Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 LINCOLN EDUCATIONAL SERVICES CORPORATION (Exact name of registrant as specified in its charter) New Jersey 57-1150621 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 200 Executive Drive, Suite 340 West Orange, New Jersey 07052 (973)736-9340 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) David F. Carney Lincoln Educational Services Corporation 200 Executive Drive, Suite 340 West Orange, New Jersey 07052 (973)736-9340 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copy to: Rohan S. Weerasinghe, Esq. Ferdinand J. Erker, Esq. Shearman
